Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and the Species of Figure 1 (as defined in claims 1-12, 18 and 20-23), in the reply filed on January 19, 2022 is acknowledged.

Claims 13-17, 19 and 24 have been withdrawn from consideration as directed to non-elected inventions.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on February 15, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: LED Lamp Component Reflective/Refractive Within Translucent Housing

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	The lamp component includes a light orienting element having a light incident end, a light output end opposite the light incident end, and a side surface extending between the light incident and light output ends; configured to position the light orienting element adjacent a light source.  The housing is at least partially translucent, and includes at least one sidewall and a main wall facing the light output endis configured to deflect[[s]] a fraction of the incident light towards the light output surface  to be projected through the main wallto be projected as a first part formed by in a first direction, and the housing is a second part formed by in the first direction.

Specification
The disclosure is objected to because they include grammatical, syntax, and/or typographical errors. Appropriate correction is required to place the claims in proper form for allowance.  A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Objections
Claims 1-12, 18 and 20-23 are objected to because they include grammatical, syntax, and/or typographical errors. Appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendment, below).

Claim Rejections - 35 USC § 112
Section (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-12, 18 and 20-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 1 is indefinite as it is not clear if the claimed invention is lamp including the recited LED light source, and lamp component; or, simply the light component by itself.  The applicant is advised that, in comparing the claimed invention 

Independent claim 1 is further indefinite as it recites product-by-process limitations without clarifying which structural characteristics or features resulting from the recited process of manufacturing must be present in the claimed invention.  As the applicant is surely aware, while product-by-process claims are limited by and defined by the process, determination of patentability is based on the structure of the end product resulting from the method, not the method itself.  If the product in the product-by-process claim is the same as, or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). See MPEP § 2113. 
The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, both the light orienting element and housing having a constant cross section in a first direction.

Dependent claims 2-12, 18 and 20-23 are rejected for their dependency on indefinite independent claim 1, as previously detailed.

Dependent claim 4 is further indefinite as the meaning of the phrase “which is advantageously selected”, within the context of the claim, could not be readily ascertained.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 4 as attempting to define a Markush Group-type limitation. 

Dependent claim 9 is further indefinite as the meaning of the phrase “flat rounded shape”, within the context of the claim, could not be readily ascertained.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “linking part” as having a generally flat shape in the extrusion direction, and a curved shape in a direction transverse to the extrusion direction. 

Dependent claim 20 is further indefinite as the use of “and/or” language makes it unclear if claimed lamp component must necessarily include a light diffusing sheet and one of a lens or a refractor, all of such three elements (i.e. a light diffusing sheet, a lens, and a refractor), or simply one of such three elements (i.e. a light diffusing sheet, a lens, or a refractor).  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the claimed lamp component as necessarily including at least one of a light diffusing sheet, a lens, or a refractor. 

Dependent claim 22 is further indefinite as the use of “and/or” language makes it unclear if claimed housing and light orienting element must necessarily include both different elements and different sections, or simply at least one of such different elements or different sections.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the claimed lamp component as necessarily including at least one of such different elements or different sections.

Section (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Dependent claim 2 attempts to further define the “first extruded part” and the “second extruded parts” of the lamp component of independent claim 1 as being formed by a co-extrusion process, however, the applicant is advised that patentability of a product does not depend on its method of production. While product-by-process claims are limited by and defined by the process, determination of patentability is based on the structure of the end product resulting from the method, not the method itself.  If the product in the product-by-process claim is the same as, or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). See MPEP § 2113. 
In this case, the applicant is advised that the recited process was considered to result in the “first extruded part” (i.e. the “light orienting element”) and the “second extruded parts” (i.e. the “housing”) being fixed to one another, with previous independent claim 1 already requiring the “light orienting element” and the “housing” to be fixed to one another (see “a housing configured to define the position of the light orienting element with respect to the source region” in lines 7-8 of claim 1).



Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and accommodate the new language.

CLAIM 1.	A lamp component comprising:
an input endfrom a light source
an output endat least a portion of the received light
a light directing element input end and to direct at least part of  the received light towards the light output surface
a housing the input end of the light orienting element proximate the light source, 
directing element at least a portion of the received light towards the light output endat least a portion of the received light towards the at least one housing sidewall 
wherein the light directing element is a firsthaving a constant cross section in first direction, and 
wherein the housing is a second having a constant cross section the first direction
 
CLAIM 2.	The lamp component secured to one another
 
CLAIM 3.	The lamp component directing element comprising a reflection layer reflect a fraction of the light towards the light output end
 
CLAIM 4.	The lamp component directing element from the group consisting of[[:]] a , and a polyamide (PA), the light-diffusing material comprising a diffusing component. 
 
CLAIM 5.	The lamp component directing element endto the indirect light ranges from 60/40 to 80/20. 
 
CLAIM 6.	The lamp component directing elementlight input endendend
 
CLAIM 7.	The lamp component first directionand at least one lateral portiongenerally flat planar shape. 
 
CLAIM 8.	The lamp componentdirecting element

CLAIM 9.	The lamp componentgenerally flat  in the first direction, and a generally curved cross section in a direction transverse to the first direction, the curved cross section being concave with respect to the input end
 
CLAIM 10.	The lamp component directing elementfirst direction input end and configured to deflect light away from the light output end
 
CLAIM 11.	The lamp component facing the light output end
 
CLAIM 12.	The lamp componentfrom the group consisting of[[:]] a polycarbonate (PC), a polymethyl-methacrylate (PMMA), and a polyamide (PA). 
 
CLAIM 18.	 (Previously Presented) The lamp component, and housing upstream walls
 
CLAIM 20.	The lamp componentcomprising at least one of a light diffusing sheet , or a reflector located directing element
 
CLAIM 21.	The lamp componentcomprising a thin outer sheet or layer of a transparent or translucent material, and at least partially covering 
 
CLAIM 22.	The lamp componentdirecting element include a plurality different elements or sections with respective optical properties. 
 
CLAIM 23.	A lamp: 
at least one lamp component; and 
at least one LED light source received in the input end of the lamp component, 
wherein


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Curtis (U.S. Pat. 1,472,050), De Bishop, Jr. (U.S. Pat. 2,436,635), Hamel (U.S. Pat. 2,499,580), Baker (U.S. Pat. 2,675,466), Balla (German Pat. App. DE 37 04 501 A1), Evans, Jr. et al. (U.S. Pat. 4,974,137), Swarens (U.S. Pat. 5,988,836), Bansbach (U.S. Pat. 6,161,939), Huang (U.S. Pat. 7,988,337), Plunk et al. (U.S. Pat. 8,002,446), Chang (U.S. Pat. App. Pub. 2011/0305024), Chan et al. (European Pat. App. EP 2 896 876 A1), Nakamura et al. (U.S. Pat. 9,182,101), Pickard (U.S. Pat. 9,494,293), and He et al. (U.S. Pat. 10,876,708) disclose illumination devices including a housing, a light source, and a light modifier for projecting at least a portion of the light emitted by the light source towards an area to be illuminated as direct light, and at least another portion of the light emitted by the light source as indirect light. Some disclose the housing having translucent portions for allowing indirect light to be projected through the housing walls.

Allowable Subject Matter
Claims 1-12, 18 and 20-23 (as best understood, see proposed claim amendments detailed above) would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
 	Applicant teaches a lamp component including a light incident end, a light output end, a light directing portion configured to direct at least a portion of incident light towards the light output end, a housing configured to position the light incident end proximate a light source and including at least one translucent sidewall. The light directing portion is configured to reflect at least a portion of incident light towards the light output end to project a direct light output pattern, and to refract at least another portion of incident light towards the at least one translucent sidewall to project an indirect light pattern. The light directing portion is a first part and the housing is a second part, both part having a constant cross section in a first direction.
While the use and advantages of lamp components for receiving incident light from a light source and projecting both direct and indirect light output patterns are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a lamp component reflecting incident light into a direct light output and refracting incident light into an indirect light output, such lamp component further including structurally defined housing and light directing 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should 

 

/Ismael Negron/
Primary Examiner
AU 2875